Citation Nr: 0706316	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  02-21 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for rectal bleeding, 
colitis, and diverticulitis.

2.  What evaluation is warranted for service-connected 
appendectomy scar, from October 30, 2000?


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active military service from July 1982 to 
October 1994.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  The case was remanded in August 
2004.

Regarding the claim concerning the veteran's service-
connected appendectomy scar, the United States Court of 
Appeals for Veterans Claims (Court) has indicated that a 
distinction must be made between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection (so-called "original ratings"), and 
dissatisfaction with determinations on later-filed claims for 
increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  Inasmuch as this issue was placed in an 
appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating, the Fenderson 
doctrine applies.  Hence, the Board has restyled this issue.  

A videoconference hearing was held before the undersigned 
Veterans Law Judge in January 2004.


FINDINGS OF FACT

1.  The preponderance of the evidence demonstrates that the 
veteran's presently manifested gastrointestinal-related 
disorders, diverticulitis and colitis, are not related to an 
injury or disease incurred or aggravated by active duty 
service; rectal bleeding is not currently manifested.


2.  Since October 30, 2000, the service-connected 
appendectomy scar has measured no larger than seven 
centimeters (cms.); has not been shown to be either poorly 
nourished with repeated ulceration, tender or painful on 
examination, unstable, or deep; and has not caused any 
limitation of motion or function of the affected part.


CONCLUSIONS OF LAW

1.  Service connection for rectal bleeding, colitis, and 
diverticulitis is not warranted.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

2.  The criteria for a compensable evaluation for the 
veteran's service-connected appendectomy scar from October 
30, 2000, have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes (Codes) 7803, 7804, 7805 (2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.1, 4.2, 4.31, 4.71a, 4.118, Codes 7801, 7802, 
7803, 7804, 7805 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107.  Regulations implementing the VCAA have been 
published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  Under the VCAA, VA first has a duty to provide 
an appropriate claim form, instructions for completing it, 
and notice of information necessary to complete the claim if 
it is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b) 
(2).  Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the veteran that he should submit all pertinent 
evidence in his possession.  A notice letter dated in August 
2004 satisfied these criteria, and the claims were 
readjudicated in November 2005.  See supplemental statement 
of the case (SSOC).

The United States Court of Appeals for Veterans Claims 
(Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present appeal, the veteran was provided with various 
forms of notice, cited above, which informed him of what type 
of information and evidence was needed to substantiate his 
claims for service connection and for an increased rating, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claim of service connection and for the claim for a 
higher rating, he was not informed of the type of evidence 
necessary to establish an effective date.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In this 
regard, the preponderance of the evidence is against the 
appellant's claims for service connection and for a higher 
rating, and any questions as to the appropriate disability 
rating and/or effective date to be assigned are moot.

The Board finds further that VA has secured all available 
pertinent evidence and conducted all appropriate 
development.  The content of the notice provided to the 
appellant fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to the VA notice.  

Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  In this case, there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case.  Still, assuming arguendo that there is such 
evidence, the Board finds that while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  

Notice required by 38 U.S.C.A. § 5103(a) must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow that sequence as it pertains to the 
instant claims, any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  Of course, an 
error is not harmless when it "reasonably affect(s) the 
outcome of the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  Here the August 2004 
correspondence fully complied with the requirements of 38 
U.S.C.A. § 5103(a).  The appellant was provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to the VA notice.  Therefore, the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 
 The determination as to whether these requirements are met 
is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings under a 
particular Diagnostic Code (Code) applies, the higher 
evaluation is assigned if the disability picture more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

During the course of this appeal, there have been a number of 
changes in the criteria for rating skin diseases under 38 
C.F.R. § 4.118, including scars.  Cf. 38 C.F.R. § 4.118, 
Codes 7800 to 7805 (2002) with 38 C.F.R. § 4.118, Codes 7800 
to 7805 (2006).  The new rating criteria for rating scars 
became effective August 30, 2002.  Id.  A November 2005 SSOC 
notified the veteran of the new rating criteria.  
Accordingly, adjudication of her claim may go forward.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Given the change in law, however, the Board may only apply 
the old rating criteria for rating scars to the pre-August 
30, 2002, time period; and the new rating criteria for rating 
scars to the term beginning on August 30, 2002.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The RO has rated the veteran's "well healed appendectomy 
scar" noncompensably disabling under Codes 7899-7804.  See 
October 2001 rating decision.  See 38 C.F.R. § 4.27 (unlisted 
disabilities requiring rating by analogy will be coded with 
the first two numbers of the schedule provisions for the most 
closely related body part and "99").  In every instance 
where the Rating Schedule does not provide a zero percent 
rating for a diagnostic code, a zero percent rating shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

With respect to the criteria in effect prior to August 30, 
2002, a rating of 10 percent was assignable for superficial 
scars, poorly nourished with repeated ulceration, or when the 
scar was manifested by tenderness and pain on objective 
demonstration.  38 C.F.R. § 4.118, Codes 7803, 7804.  Scars 
were otherwise rated on the basis of limitation of the part 
affected.  38 C.F.R. § 4.118, Code 7805.

Regarding the criteria in effect on and after August 30, 
2002, scars involving areas other than the head, face, or 
neck, which are deep or cause limited motion are 20 percent 
disabling if exceeding 12 square inches (77 square 
centimeters).  A 10 percent rating is assigned if the scar 
exceeds six square inches (39 square centimeters).  38 C.F.R. 
§ 4.118, Code 7801.

Scars other than of the head, face, or neck, that are 
superficial and that do not cause limited motion are 10 
percent disabling if the area(s) is 144 square inches (929 
square centimeters) or greater.  38 C.F.R. § 4.118, Code 
7802. 

Superficial, unstable scars are 10 percent disabling.  An 
unstable scar is one where for any reason there is a frequent 
loss of skin over the scar.  38 C.F.R. § 4.118, Code 7803.  

Superficial scars that are painful on examination are 10 
percent disabling.  38 C.F.R. § 4.118, Code 7804.  

Finally, other scars are to be rated on the basis of 
limitation of function of the affected part.  38 C.F.R. 
§ 4.118, Code 7805.

The veteran's statements describing her symptoms are 
considered to be competent evidence.  Espiritu, supra.  These 
statements, however, must be viewed in conjunction with the 
objective medical evidence as required by the rating 
criteria.


Factual Background/Analysis

Service Connection -- Rectal Bleeding, Colitis, and 
Diverticulitis

The veteran's service medical records indicate that in the 
course of her service enlistment examination in November 1981 
and expiration of term of service (ETS) examination completed 
in August 1994 clinical examination of her abdomen and 
genitourinary system was described as normal.  She was, 
however, seen on numerous occasions for abdominal and 
gastrointestinal symptoms.  These symptoms were primarily 
located in the right upper and lower quadrants.  Various 
diagnoses were provided, to include probable right ovarian 
cyst (October 1984), spastic gallbladder (August 1985), 
severe gastritis (September 1989), and gastroenteritis 
(September 1992).  

Post-service private medical records indicate that rectal 
bleeding was diagnosed in May 1998.  In 1999, the veteran was 
seen for abdominal pain, mostly in the left lower quadrant. 
 Her diagnoses include diverticulitis.  

A July 2001 VA intestines examination includes a diagnosis of 
colitis, described as asymptomatic.  It is noted that the 
appellant initially indicated that these symptoms were due to 
undiagnosed illness as a result of service in Southwest Asia 
during the Persian Gulf War.  

A July 2001 VA rectum and anus examination shows that 
examination was normal.  The examiner reported no sign of 
rectal bleeding.  

A December 2003 emergency room report for the Chambersburg 
Hospital shows that the veteran was seen for complaints of 
lower abdominal pain.  Acute left lower quadrant abdominal 
pain was diagnosed.  The examining physician commented that 
he suspected that the veteran was experiencing some 
gastroenteritis, perhaps diverticulitis.  Abdominal X-ray 
examination was described as unremarkable.  


During a January 2004 hearing before the undersigned the 
veteran indicated, in essence, that her gastrointestinal 
disorder was incurred prior to service in the Persian Gulf.  
The Board parenthetically notes that this service was from 
December 1990 to April 1991.  She asserted that symptoms 
relating to her claimed colitis began in 1983 or 1984 (see 
page eight of hearing transcript (transcript)), but that her 
claimed diverticulitis and rectal bleeding began following 
her service separation (see page 10 of transcript).  She 
added that a private physician, Dr. Gilleland, was treating 
her for her gastrointestinal-related problems.  See page 11 
of transcript.  The veteran also informed the undersigned 
that she had been treated at the Chambersburg Hospital for 
abdominal pain complaints.  See page 13 of transcript.  

A January 2004 letter from Dr. Gilleland shows that he 
indicated that he had treated the veteran in December 2003 
after an emergency room visit for diverticulitis.  

The report of a January 2005 VA examination shows that the 
examiner conducted a comprehensive review of the claims 
folder.  The veteran informed the examiner that she was 
currently having no right lower quadrant pain.  Abdominal 
examination showed that it was non-tender.  A four centimeter 
(cm.) scar was shown, described as being well healed.  No 
abdominal pain, rectal bleeding, nausea, or vomiting was 
reported.  The veteran's ulcerative colitis was reported to 
have cleared up.
 
As part of an August 2005 addendum report the physician who 
examined the veteran in January 2005 opined, essentially, 
that it was not at least likely as not that the diagnoses of 
diverticulitis, colitis, or any other currently diagnosed 
gastrointestinal disorder were incurred during the veteran's 
military service.  

A February 2005 private outpatient operative report, signed 
by Dr. Gilleland, notes that laproscopic cholecystectomy and 
intraoperative cholangiography procedures were conducted.  

As was noted above, there are three threshold requirements 
that must be satisfied in order to establish service 
connection for a claimed disability.  First, there must be 
competent evidence (a medical diagnosis) of current 
disability.  This requirement is met; postservice diagnoses 
of diverticulitis and colitis are of record.  


The further requirements which need to be satisfied are: 
 Evidence of disease or injury in service and competent 
evidence of a nexus between the current disability and the 
disease or injury in service.  The service medical records 
contain diagnoses of various gastrointestinal-based 
disorders, to include probable right ovarian cyst, spastic 
gallbladder, severe gastritis, and gastroenteritis.  

In this case, however, the medical findings included as part 
of the January 2005 VA examination, as well as the medical 
opinion supplied as part of the August 2005 addendum report, 
reveal, essentially, that neither the veteran's diagnosed 
colitis or diverticulitis is related in any way to those 
abdominal and gastrointestinal symptoms the veteran had 
during her military service.  Also, while diagnosed in May 
1998, a current diagnosis of rectal bleeding is not of 
record.  In the absence of proof of a present disability, 
there cannot be a valid claim [of service connection]. 
 Hickson, supra.  See also Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

The only evidence of record indicating that the veteran's 
claimed rectal bleeding, colitis, and diverticulitis 
disorders are due to an injury or disease incurred in or 
aggravated by active service is supplied by the veteran 
herself.  However, the record does not reflect that she is 
qualified to provide medical opinions.  While she is 
competent to testify as to symptoms experienced, she is not 
competent to provide a medical opinion because this requires 
specialized medical knowledge.  Grottveit, Espiritu, supra.

In this case, the Board finds the preponderance of the 
evidence is against the claim for service connection for 
rectal bleeding, colitis, and diverticulitis.

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert, supra.


Increased Rating - Appendectomy Scar

In this case, the veteran appealed the initial noncompensable 
disability evaluation that the RO assigned.  The Board will 
consider the evidence for the entire period since the 
effective date of the grant of service connection, and will 
consider what ratings are warranted throughout that period.

A July 1989 service medical record shows that the veteran 
underwent an appendectomy in June 1989.  Examination showed 
that the wound was well healed, with no sign of hernia.  No 
further need for follow up was indicated.  

The report of a July 2001 VA scars examination indicates that 
the veteran reported that the area of the appendectomy scar 
was not a problem at that time.  She also reported that her 
current symptoms were occasional right lower quadrant pain 
which she felt were due to her ovulation, not from the scar. 
 A seven cm. scar was shown, described as being neither 
tender nor adherent.  No ulceration or skin breakdown was 
noted.  No elevation or depression was observed.  No tissue 
loss was evident.  No disfigurement was involved.  The 
diagnosis was well healed scar.  

During the January 2004 videoconference hearing before the 
undersigned the veteran indicated that she had pain at least 
once per month when ovulating.  She also indicated that her 
gynecologist stated that the pain was probably due to 
adhesions below the scar.  See page three of transcript.  

In February 2004, she submitted to the Board a letter from a 
private physician, Dr. Bassaly, indicating that the veteran 
complained of pain around her appendectomy scar and that 
there was "a possibility of endometriosis or adhesion." 
 The physician also noted that the veteran was scheduled for 
a diagnostic laparoscopy at the end of March.   

A March 2004 private outpatient operative record shows that 
the veteran underwent a diagnostic laparoscopy procedure.  
The report, signed by Dr. Bassaly, shows that endometriosis 
of the left uterosacral ligament was diagnosed.  


The report of a January 2005 VA examination shows that the 
examiner commented that the veteran no longer had problems 
with scar tissue, and that Dr. "Bassley" [sic] had removed 
the scar tissue from the veteran's appendix area.  
Examination showed a four cm. scar on the right lower 
quadrant, which was oblique, well healed, and not raised.  No 
scar abnormality was present.  The examiner described the 
scar as being superficial.  The scar was noted not to cause 
any disfigurement.  The examiner opined, essentially, that it 
was at least as likely as not that any pain in the area of 
the appendectomy scar was not due to the scar, including 
adhesions from the scar.  

The veteran's appendectomy scar is the residual of an in-
service surgical removal of the veteran's appendix.  The 
record does not show that the scar limits function in any 
manner, consequently, a compensable rating under Code 7805, 
in effect both before and after August 30, 2002, (and a 
specific code for rating identified functional impairment), 
is not warranted.  

Under the criteria in effect prior to August 30, 2002, the 
scar, under Code 7803, could be rated 10 percent if it was 
poorly nourished, with repeated ulceration.  Here, however, 
on VA examination in July 2001 no ulceration or skin 
breakdown was observed, and on VA examination in January 2005 
the scar was described as being well healed and exhibiting no 
abnormality.  It could also be rated 10 percent under Code 
7804 if it was tender and painful on objective demonstration. 
 Here, the scar, did not exhibit such clinical findings on 
either of the above-cited VA examinations.  Thus, a 
compensable rating under the previous criteria was not 
warranted.

From August 30, 2002, the veteran's appendectomy scar may be 
rated under the revised criteria that came into effect on 
that date.  However, the scar has neither been described as 
deep nor productive of limiting motion of the affected area.  
See VA examination reports dated in July 2001 and January 
2005.  So a compensable rating under the revised Code 7801 is 
not warranted.  At most it is seven cms. in length (see July 
2001 VA scar examination report), so a compensable rating 
under Code 7802 is clearly not warranted.  It is also not 
unstable, so a compensable rating under Code 7803 is also not 
warranted.  Finally, as previously noted, it is not 
objectively painful.  So a compensable rating under Code 7804 
is not warranted.


In short, throughout the course of this appeal, the clinical 
findings pertaining to the veteran's appendectomy scar have 
not met or approximated either the new or old criteria for 
consideration in rating the disability.  Hence, a compensable 
rating is not warranted.

The Board has also considered whether the veteran is entitled 
to "staged" ratings as prescribed by the Court in 
Fenderson, supra.  However, at no time since October 30, 
2000, has the veteran's service-connected appendectomy scar 
been shown to be disabling to a degree warranting a 
compensable rating.

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim the doctrine is not 
for application.  Gilbert, supra.  


ORDER

Entitlement to service connection for rectal bleeding, 
colitis, and diverticulitis is denied.

Entitlement to a compensable rating for service-connected 
appendectomy scar from October 30, 2000, is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


